Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION – ALLOWANCE
	This action is in response to Applicant’s amendment filed July 20, 2022 in reply to the Non-final Office Action mailed February 17, 2022. Claims 1, 16, 17, and 26 have been amended; claims 21-25 have been canceled; and no claims have been newly added. Claims 1-20 and 26 are under examination. 
Support for Claim Amendments
	Claims 1, 16, 17, and 26 have been amended to replace “substantially no water” with the new limitation “less than 2.2% water by weight of the composition”. Although the original specification does not expressly disclose verbatim “less than 2.2% water”, paragraph [0139] defines “substantially no” as e.g. “less than about 2%” by weight. Paragraph [0141] then defines “about “ as ± 10%. Applicant has thus arrived at 2.2% water by from the disclosure of “about 2%” water, and substituting +10% of 2 for “about”. It would appear that Applicant thus has adequate support for such a limitation, and was in possession of the value now claimed at the time of filing. 
	Claim 16 (as well as the abstract) has been amended to recite a glycerol concentration of “at least 31.5% by weight of the composition”. The claim previously recited “at least about 35%”, and in view of the definition of “about” in paragraph [0141] as ± 10%, Applicant has replaced “about 35%” with 35% - (10% of 35) to arrive at the recited value of 31.5%. It would appear that Applicant thus has adequate support for such a limitation, and was in possession of the value now claimed at the time of filing.
Withdrawal of Prior Objection - Abstract
The abstract of the disclosure has been satisfactorily amended. Therefore, the objection to the abstract presented in the Non-final Office Action mailed February 17, 2022 is hereby withdrawn. 
Withdrawal of Prior Claim Objections
Claims 1, 16, 17 and 26 have been satisfactorily amended. Therefore, the objections to these claims presented in the Non-final Office Action mailed February 17, 2022 are hereby withdrawn.
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
Claims 1, 16, 17, and 26 have been satisfactorily amended. Therefore, the 35 USC 112(b) rejection presented in the Non-final Office Action mailed February 17, 2022 is hereby withdrawn. 
REASONS FOR ALLOWANCE
	The following is an Examiner’s Statement of Reasons for Allowance of pending claims 1-20 and 26:
	The prior art does not disclose or reasonably suggest a composition comprising 1-10 wt% of a copper compound with 30-80 wt% glycerol, which is substantially free of water. 
Therefore, pending claims 1-20 and 26 are found to be patentable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617